IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION
UNITED STATES OF AMERICA
v. CASE NO.

MICHAEL JOE GREEN II
/

 

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT ©
Your affiant, Adam K. Zeithammel, being duly sworn, deposes and states the
following:

1. Your affiant is a Special Agent (hereinafter “SA”) with the Bureau of
Alcohoi, Tobacco, Firearms and Explosives (hereinafter “ATF”) assigned to the
Pensacola Field Office, and has served in that capacity since 2015. Prior to this
employment, your affiant worked for the United States Air Force in a civilian
capacity from 2013 to 2015 and served on active duty as an Air Force officer from
2007 to 2013.

2. Your affiant has participated in investigations of individuals who
have violated state and Federal laws, particularly those laws found in Titles 18 and
21 of the United States Code. Your affiant has conducted and participated in ATF
controlled operations where confidential informants and undercover agents were
utilized to purchase firearms and narcotics. Your affiant has conducted and

participated in surveillance operations that yielded information pertaining to
1

 
firearms and narcotics laws violators. Your affiant has participated in the
execution of search warrants wherein firearms, ammunition, large amounts of
narcotics, currency, tools, paraphernalia, and records of firearms and narcotics
trafficking have been recovered. Your affiant has conducted and participated in
the arrests of firearms and narcotics law violators. Your affiant has had
conversations with other experienced agents regarding illicit firearms possession
and narcotics trafficking activities, and the many different enforcement methods
used to combat firearms and narcotics law violators.

3. The statements contained in this affidavit are based on your affiant’s
own investigation or were provided to your affiant by other law enforcement
officers. Your affiant has set forth the facts that I believe are necessary to establish
probable cause to believe that Michael Joe GREEN II (hereinafter “GREEN”’) has
violated Title 18, United States Code, Section 922(g)(1), which makes it unlawful
for a person to possess a firearm after having been previously being convicted of a
felony. Since this affidavit is being submitted for the limited purpose of securing a
criminal complaint, your affiant has not included every fact known about this
investigation, but rather, only those facts necessary to establish probable cause.

RELEVANT FACTS OF THE INVESTIGATION
4. On or about January 1, 1993, GREEN was convicted in the State of

Florida for Constructive Possession of Synthetic Marijuana. On or about December

 
21, 1992, GREEN was convicted in the State of Florida for Burglary, Robbery, and
Accessory After the Fact. On or about January 19, 1993, GREEN was convicted in
the State of Florida for Aggravated Assault with a Deadly Weapon. On or about
January 29, 1996, GREEN was convicted in the State of Florida for Robbery with
a Firearm, Possession of a Firearm by a Convicted Felon, Aggravated Battery with
a Deadly Weapon, and Resisting an Officer with Violence. On or about January 24,
1996, GREEN was convicted in the State of Florida for Aggravated Battery of a
Police Officer, Fleeing and Eluding Police, Resisting an Officer with Violence, and
Felony Fleeing and Attempting to Elude. On or about December 9, 2002, GREEN
was convicted in the State of Florida for Possession of a Controlled Substance. On
or about August 27, 2008, GREEN was convicted in the State of Florida for
Possession of Cocaine. On or about November 3, 2008, GREEN was convicted in
the State of Florida for Possession of Cocaine. On or about June 15, 2015, GREEN
was convicted in the State of Florida for Aggravated Battery. Each of these crimes
were punishable by imprisonment for a term exceeding one year.

5, On or about January 18, 2019, in the early morning hours, a team of
Pensacola Police Department (hereinafter “PPD”) Detectives and ATF Special
Agents dressed in plain clothes were conducting foot patrols in the downtown
Pensacola, Florida area. At approximately 3:00 am, PPD Detective Mark Norman

observed a black Cadillac sedan bearing Florida tag NCFW91 backed into a

 
parking space located in a parking lot just northwest of the intersection of Jefferson
Street and Government Street in Pensacola; this vehicle is registered to GREEN.
Detective Norman immediately recognized the driver of the vehicle to be GREEN
from recent law enforcement databases. The vehicle also contained a front seat
passenger, who was later identified as J.M. Detective Norman then walked
towards the front driver's side window of the vehicle, which was rolled almost
completely down. As he passed within several feet of the open window, he
detected the strong odor of marijuana emanating from the vehicle. Detective
Norman advised several marked PPD patrol units in the area of these facts.

6. Ashort time later, GREEN placed the car in drive and attempted to
exit the parking lot onto Jefferson Street. As GREEN attempted to enter the
roadway, a marked PPD patrol unit conducted a traffic stop on GREEN’s vehicle.
Aimost immediately, both GREEN and J.M. began to make furtive movements, so
patrol officers issued loud verbal commands to stop moving and reaching
around, PPD Officer Davis, who was standing by the driver’s side door of the
vehicle, observed GREEN reach directly underneath the driver’s seat of the
vehicle. GREEN then briefly placed the vehicle in reverse. After several
moments of officers continuously giving GREEN commands to stop the vehicle
and show his hands, GREEN complied. As GREEN was removed from the

vehicle and detained, PPD Detective Restifo observed the handle of a pistol located.

 
directly where GREEN had been observed reaching. J.M. was also removed from
the vehicie and detained.

7, Due to the strong odor of marijuana emanating from the vehicle, PPD
K-9 Officer Byrd responded and revealed that his K-9 had given a positive alert to
presence of a narcotic odor. A probable cause search of the vehicle revealed a
Canik TP9, 9mm pistol, serial number 16AP07880, loaded with 9mm ammunition,
under the driver’s seat. Additionally, a plastic baggie containing approximately
3.8 grams of marijuana was located in the front passenger door, along with several
partially smoked marijuana cigarettes, commonly known as “blunts.”

8. Through training and experience as an ATF Special Agent, your
affiant knows that the subject Canik 9mm pistol was manufactured outside the
state of Florida.

CONCLUSION

9. __ Based on the above stated facts and circumstances, your affiant
respectfully submits there is probable cause to believe that GREEN has violated
Title 18, United States Code, Section 922(¢)(1), which makes it uniawful for a

person to possess a firearm after having been previously being convicted ofa

be. ZS

ADAM K. ZEITHAMMEL
Special Agent
Bureau of Alcohol, Tobacco, Firearms and Explosives

5

felony.

 
, fe
Subscribed and sworn to before me this |" day of January, 2020.

Lid, NM WK

ELIZABETH M. TIMOTHY
Chief United States Magistrate Judge

 
